Mahoning App. No. 07 MA 194, 2008-0hio-3086. On review of order certifying a conflict. The court determines that a conflict exists. The parties are to brief the issue stated at page 10 of the court of appeals’ Opinion filed June 17, 2008:
“Does a complaint seeking to prevent the removal of trees and vegetation within an easement owned by the utility company fall within the exclusive jurisdiction of the Public Utilities Commission of Ohio (PUCO) or is it a pure contract case in which jurisdiction lies with the common pleas court?”
O’Connor and Lanzinger, JJ., would also hold the cause for the decision in 2008-0708, Corrigan v. Illuminating Co., Cuyahoga App. No. 89402,175 Ohio App.3d 360, 2008-Ohio-684.
The conflict case is Corrigan v. Illuminating Co., Cuyahoga App. No. 89402, 175 Ohio App.3d 360, 2008-Ohio-684.